
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6



VALUE ADDED RESELLER AGREEMENT


        This non-exclusive Value Added Reseller Agreement (together with all
exhibits and attachments the "Agreement") is entered into as of January 29,
2004, ("Effective Date") by and between Micro Focus (US), Inc. and its
Affiliates ("Micro Focus"), a Delaware corporation doing business at 9420 Key
West Avenue, Rockville, MD 20850, and Lawson Software, Inc. and its Affiliates
(the "VAR"), doing business at 380 St Peter Street, Saint Paul, MN 55102-1302.
Under this Agreement, Micro Focus authorizes VAR to sell certain Micro Focus
products, which VAR will market and distribute to End-Users in the Territory as
a value added component to VAR own products.

        NOW THEREFORE, VAR and Micro Focus hereby agree as follows:

1.    Definitions.    

        1.1.    Affiliates:    U.S. based business entities majority owned by a
party.

        1.2.    ASP:    VAR's Application Service Provider, which may include
VAR, that sublicenses the VAR Product from VAR on a limited term basis, for the
purposes of providing outsourcing services to ASP Customers.

        1.3.    ASP Customer:    Customers of ASP who receive outsourcing
services from ASP solely for their internal data processing.

        1.4.    ASP Environment:    One of two types of ASP environments:
(1) ASP One-to-One Environment or (2) ASP One-to-Many Environment.

        1.5.    Multiple Customers:    The customers for whom the ASP provides
outsourcing services related to the Software utilizing a number of Software
licenses less than the number of ASP Customers—the ASP One-to-Many Environment.

        1.6.    Specific Customer:    A single customer for whom the ASP has
licensed the Software for the express purpose of providing outsourcing services
related to the Software to such specific customer in a One-to-One Environment.

        1.7.    End-User:    A third party, including its affiliates who are
controlled by, under common control with or control such third party, licensing
the VAR Solution, including the VAR Product, for internal use only and not for
remarketing, resale, or re-distribution, nor for rent or otherwise make the
Software available through an application service provider, or using other
similar network hosting methods. End-Users do not include VAR.

        1.8.    Micro Focus EULA:    A software license agreement between Micro
Focus and End-User granting the End-User a limited use license in the Software,
a sample of which is attached to this Agreement.

        1.9.    Intellectual Property Rights:    Patent rights (including but
not limited to rights in patent applications or disclosures and rights of
priority), copyright rights (including but not limited to rights in audiovisual
works and moral rights), trademark rights, trade secret rights, and any other
intellectual property rights recognized by the law of each applicable
jurisdiction.

        1.10.    Marks:    Logos, trademarks, trade names, and/or service names
or marks of Micro Focus.

        1.11.    Software:    The Micro Focus products listed in Transaction
Exhibit and all whole or partial copies of them. A Software consists of
machine-readable instructions, its components, data, all Updates, and any
documentation that accompanies such Software. Unless specified otherwise in
Transaction Exhibit, the definition of Software is limited to the English
Version thereof.

1

--------------------------------------------------------------------------------


        1.12.    VAR License Agreement:    A software license agreement between
VAR and End-User or ASP, containing substantially similar terms as the Micro
Focus EULA attached to the Agreement, granting the End-User or ASP a license to
use the Software.

        1.13.    VAR Product:    The offering listed in Transaction Exhibit that
is sold with the Software and work together. The VAR Product must not provide
substantially the same functionality as the Software or have as one of their
purposes to build other applications that would compete with the Software and
must on an objective basis, provide significant function or value to the
End-User.

        1.14.    VAR Solution:    The combination of the VAR Product and the
Software.

        1.15.    Territory:    The locations identified on Transaction Exhibit.

        1.16.    Update:    A new release or revision of the Software included
as part of Micro Focus standard support that contains (i) maintenance release,
corrections, minor enhancements, or improvements of the Software functionality
or the addition of a service pack number; or (ii) new or improved functionality
within the same Software.

        1.17.    Level 1 Service:    The service provided by VAR in response to
the initial phone call by an End-User or ASP, which identifies and documents an
error in the VAR Solution. This includes problem source identification
assistance, problem analysis, problem resolution, installation support, and
preventive and corrective service information.

        1.18.    Level 2 Service:    The service provided by VAR to analyze or
repeat the error, or to determine that the error is not repeatable. This
includes repeating the problem and in-depth technical analysis to determine if
it is a Software or VAR Product error.

        1.19.    Level 3 Service:    The service provided by Micro Focus to VAR
to isolate the error to a component level of the Software. An attempt is to be
made to provide an error correction or circumvention or to provide notification
that no correction or circumvention is available.

        1.20.    "Failover"    means the process by which the applications
licensed for use on a production server are simultaneously installed and loaded
into memory on another server (the "Failover Server") for the sole purpose of
providing a backup system on the Failover Server should the production server
become inoperable.

        1.21.    "Disaster Recovery"    means the process by which the
applications licensed for use on a production server may be installed and
operated on another server (the "Disaster Recovery Server") for the sole purpose
of providing a backup system on the Disaster Recovery Server should the
production server become inoperable.

2.    Licenses and Grants.    

        2.1.    Appointment of VAR.    Subject to the terms and conditions of
this Agreement, Micro Focus appoints VAR and VAR accepts appointment on a
non-transferable (except as provided herein) non-exclusive basis to:
(i) directly or indirectly sublicense Software to End Users under a perpetual
sublicense, (ii) directly sublicense to an ASP under a term sublicense, for the
purposes of such ASP providing outsourcing services, in an ASP Environment, to
ASP Customers and (iii) directly provide outsourcing services in an ASP
Environment, to ASP Customers..

        2.2.    Added Value.    In the exercise of VAR's rights under this
Agreement, VAR will always market and resell the Software only in combination
with substantial added value in the form of VAR Products or for use with VAR
Products. VAR may not distribute Software as a stand-alone product.

        2.3.  Micro Focus warrants that the Software is owned by Micro Focus or
a Micro Focus supplier, that Micro Focus has sufficient rights to grant the
licenses here under and the Software is copyrighted and licensed, not sold. Each
party keeps title to its Intellectual Property Rights in its materials.

2

--------------------------------------------------------------------------------


        2.4.    Limitations.    The distribution rights granted hereunder shall
be limited to the Territory, except that VAR shall be solely responsible at all
times for strict compliance with all laws governing the exportation of the
Software. Micro Focus reserves all rights not expressly granted to VAR in this
Agreement. VAR shall not solicit nor accept orders from any prospective End-User
for deployment nor deliver or tender (nor cause to be delivered or tendered)
Software outside the Territory. VAR understands and agrees that a breach of the
foregoing shall be a material breach of this Agreement and Micro Focus,
notwithstanding any other provision of this Agreement, may immediately terminate
this Agreement and may seek whatever damages and/or injunctive relief relating
to the breach that it is entitled to under this Agreement.

        2.5.    Marks:    Micro Focus hereby grants to VAR a nonexclusive
license to (i) indicate to the public that it can sell the Software alongside
the VAR Product in promotional, advertising or other materials, and (ii) use the
Marks in promotional, advertising or other materials in connection with its
advertising and support of the Software. All representations of Marks that VAR
intends to use shall first be submitted to Micro Focus for approval. If any
advertisement or other marketing material used by VAR makes any statement as to
the technical features or capabilities of the Software beyond the information
provided to VAR by Micro Focus, VAR will first obtain the written approval of
Micro Focus prior to publishing such advertisement or material. Micro Focus
grants VAR the right to indicate to the public that it may distribute the
Software with VAR Product, and to advertise such utilization under the Marks.
All representations of Marks that VAR intends to use shall first be submitted to
Micro Focus for approval

        2.6.  If VAR engages in license key management for Micro Focus, Micro
Focus and VAR shall determine the license key management mechanism for the
Software that they deem appropriate. Micro Focus shall use reasonable efforts to
advise VAR in the event any changes in the license management mechanism for the
Software that affects VAR's use of the Software.

        2.7.  VAR will independently establish prices for the VAR Solution and
maintenance fees, however, VAR shall have the right to identify the Software as
a separate product, line item or the like as part of any VAR pricelist, ordering
document, etc; provided that such document makes clear that the Software is only
available for sublicense for use with VAR Solution and not available for
individual resale.

        2.8.  Micro Focus may remove specific releases related to the Programs
from the Transaction Exhibit due to that release being withdrawn or
decomissioned upon 1 year prior written notice to VAR. Such notice will also be
available on Micro Focus's web site at:
<http://www.microfocus.com/products/advisory/withdrawal.asp. VAR may continue to
use and distribute the Programs as provided under this Agreement during such
1 year period. Unless otherwise provided for in the Strategic Support Services
Exhibit, support may not be available for such Programs after they are removed
from the Transaction Exhibit. Such removal shall not effect the license rights
of End Users who had received the Programs before being removed from the
Transaction Exhibit. Notwithstanding the foregoing, after the removal of a
Program from the Transaction Exhibit, VAR shall continue to have the right to
add additional licenses for End Users who had previously licensed the ISV
Applications, provided that ISV does not ship further copies of the ISV
Application to the End User and ISV makes royalty payments for the Programs as
set forth under this Agreement at the royalty rates in effect immediately prior
to being removed from Transaction Exhibit.

        2.9.    Reproduction License for Software.    At least thirty (30) days
prior to general availability of a release of the Software, Micro Focus will
deliver to VAR one (1) master copy ("Master CD") of such release of the Software
for each platform then currently supported by Micro Focus. Subject to the terms
of this Agreement, Micro Focus grants VAR a nonexclusive, nontransferable
license to reproduce the Software during the term of the Transaction Exhibit.

3

--------------------------------------------------------------------------------


        2.10.    License Key Management Process.    ***.

        2.11.    Failover or Disaster Recovery.    For Failover or Disaster
Recovery purposes only, VAR may authorize End-User to use the Software and
licensed from and provided by VAR (the "Backup Copies"), ***. The Backup Copies
will (i) be installed on only one server, such server to be identified as a
"Failover Server" or "Disaster Recovery Server", as the case may be, (ii) not be
used concurrently with production or development copies of the Software, except
for testing the Failover or Disaster Recovery servers, (iii) other than in the
event the primary production system becomes unavailable, not be used for
production purposes, for load-sharing or for testing purposes [other than as
permitted in subsection (ii) above]; (iv) be subject to the Support provisions
under the Agreement; and (v) with respect to the Micro Focus Compilers, such
Backup Copies may be used to compile the applications or apply updates to the
applications only during a Failover or Disaster Recovery event. Copies of the
Micro Focus Software to be used for load-sharing or for testing purposes [other
than as permitted in subsection (ii) above] must be purchased separately. The
rights granted herein shall terminate automatically should End-User cease using
the Backup Copies only for the purposes described herein. Upon such termination,
End-User will (i) remove the Backup Copies from the Failover Server or the
Disaster Recovery Server, as the case may be, within five (5) days of such
termination; (ii) destroy the Backup Copies and related Documentation, and any
copies thereof; and (iii) within ten (10) days of termination, certify to VAR in
a writing, signed by an authorized signatory of End-User, that such action has
been taken. Except as provided above, all other terms of the Agreement that
govern the production copy(s) of the Micro Focus Software, shall also apply to
the Backup Copy. As provided for in the Agreement, the End-User will be charged
*** for each additional copy of the Software delivered to End-User.

--------------------------------------------------------------------------------

***Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

        3.    VAR Internal Use Licenses.    At any time VAR may license the
Software for direct or indirect internal use in the United States or EMEA for
training, development, testing, demonstration, and support of the Software under
Micro Focus' then current prices as set out in the Strategic Support Services
Exhibit and Micro Focus standard terms and conditions. In the event that VAR
wishes to transfer any of these licenses outside of the United States or EMEA,
VAR shall notify Micro Focus of such transfer and shall provide Micro Focus with
the number of licenses and the locations of where such licenses shall be
delivered. VAR shall have the right to allow access to these licenses from
outside of the United States or EMEA. The term "access" shall mean accessing the
Software located on VAR's own computers remotely through a network by means of a
terminal server or similar methods. Access shall not include transferring,
transmitting, or distributing a copy of the Software for installation at a
location outside of the United States.

4.    Restrictions.    

        4.1.  VAR may not reverse assemble, reverse compile, or otherwise
translate the Software nor attempt to do so.

        4.2.  VAR may not modify or alter the Software, Marks, or the
Intellectual Property Rights notices of Micro Focus and its suppliers, if any,
appearing on the Software as delivered to VAR.

        4.3.  VAR may not distribute or sublicense the Software as a stand-alone
product.

        4.4.  VAR shall not challenge or assist others to challenge Marks or the
registration thereof, nor attempt to register trademarks, marks, or trade names
confusingly similar to the Marks. Micro Focus shall not challenge or assist
others to challenge Marks of VAR or the registration thereof, nor attempt to
register trademarks, marks, or trade names confusingly similar to the Marks of
VAR.

4

--------------------------------------------------------------------------------


        4.5.  VAR will not market and resell the Software except for use or in
combination with substantial added value in the form of VAR Solution.

        4.6.  VAR cannot purchase or hold products for inventory.

5.    Relationship.    Each party is an independent contractor. Neither party
is, nor will claim to be, a legal representative, franchisee, agent, or employee
of the other, except as specifically stated in this Agreement. Neither party
will assume or create obligations for the other. Except as expressly set forth
herein or after the prior written consent of the other, neither party hereto
shall: (i) refer to itself as an authorized representative of the other party
hereto in promotional, advertising, or other materials; (ii) use the Marks or
any variations thereof in any of its promotional, advertising, or other
materials; or (iii) release any public announcements referring to the other
party or this Agreement.

6.    Obligations Of VAR.    

        6.1.  VAR will make no representations, warranties or guarantees to
End-Users with respect to Software's delivery, modifications, performance, or
warranty that are inconsistent with the literature and other documentation
provided by Micro Focus.

        6.2.  VAR will conduct business in a manner that reflects favorably at
all times on the Software and the good name, goodwill, high quality image,
credibility, and reputation of Micro Focus.

        6.3.  VAR will use its reasonable efforts to protect Micro Focus'
Intellectual Property Rights in the Software and will report promptly to Micro
Focus any infringement of such rights of which VAR becomes aware.

7.    Ordering and Payment.    

        7.1.    Ordering:    VAR may order Products in accordance with the
license key management process described in Section 2.9 above.

        7.2.    Payments for VAR Support of End Users and ASPs.    ***.

        7.3.    Software License Fees and Payment Terms.    

        7.3.1. ***.

        7.3.2. ***.

        7.3.3. ***.

        7.4.    Defective Media.    Media shipped to VAR shall be deemed
accepted by VAR unless notice of a defect is received within thirty (30) days of
shipment by Micro Focus. In the event of discovery of defective media, VAR's
sole remedy shall be replacement of such media.

        7.5.    Increases.    ***.

        7.6.    Taxes.    If any authority imposes a duty, tax, levy, or fee,
excluding those based on Micro Focus' net income, upon the Software supplied by
Micro Focus under this Agreement, then VAR agrees to pay that amount or supply
exemption documentation.

        7.7.    Records And Audits.    For three (3) years after the termination
or expiration of this Agreement, VAR will maintain relevant records to support
payments made to Micro Focus and to show VAR has otherwise complied with the
Agreement. Upon 10 days advanced written notice from Micro Focus, VAR will make
such records available to Micro Focus or an independent auditor chosen and
compensated by Micro Focus. Such audits will be conducted on VAR's premises,
will not unreasonably impede the conduct of VAR's business, and will not occur
more than once during each calendar year. The auditor will sign a
confidentiality agreement with VAR and will only disclose to Micro Focus any
amounts due and payable for the period examined. ***.

5

--------------------------------------------------------------------------------


8.    Support.    VAR will provide Level 1 and Level 2 Service to End-Users.
Micro Focus will provide Level 3 Service to VAR. Unless otherwise agreed to by
the parties, Level 3 Service may not be available for withdrawn Software. VAR
warrants that requests for Level 3 Service for and the provision of Updates to
End-Users shall be only for those End Users for which VAR has paid Micro Focus
for Support. Micro Focus will provide VAR one copy of each Software with Updates
released by Micro Focus during the term of the Transaction Exhibit.

9.    Confidentiality.    

        9.1.    Obligations.    Each party agrees that it will not disclose to
any third party except as expressly permitted in this Agreement; and that it
will take all reasonable measures to maintain the confidentiality of all
Confidential Information of the other party in its possession or control, which
will in no event be less than the measures it uses to maintain the
confidentiality of its own information of similar importance. "Confidential
Information" means business or technical information, including this Agreement,
which reasonably appears to be proprietary or confidential in nature because of
legends or other markings, the circumstances of disclosure, or the nature of the
information itself.

        9.2.    Exceptions.    "Confidential Information" will not include
information that:

        9.2.1. Is in or enters the public domain without breach of this
Agreement;

        9.2.2. The receiving party lawfully receives from a third party without
restriction on disclosure and without breach of a nondisclosure obligation; or

        9.2.3. Is disclosed under operation of law; or is disclosed by recipient
with discloser's prior written approval

        9.2.4. Which a party develops independently, which it can prove with
written evidence.

        9.3.    Injunctive Relief.    Each party acknowledges that the
Confidential Information of the other party contains trade secrets of the other
party, the disclosure of which would cause substantial harm to Micro Focus that
could not be remedied by the payment of damages alone. Accordingly, each party
will be entitled to preliminary and permanent injunctive relief and other
equitable relief for any breach of this Section.

10.    Proprietary Rights.    Subject to the rights granted to VAR herein, all
right, title, and interest in and to the Software, including code, sequence,
logic, structure and screens, and documentation, and in and to any Updates,
including concepts and technology inherent in the Software, are, and at all
times shall remain, the sole and exclusive property of Micro Focus and its
suppliers, if any, whether the Software are separate or combined with any other
products, and are copyrighted and licensed, not sold. Micro Focus's rights under
this subsection (a) will include, but not be limited to: (i) all copies of the
Software, in whole and in part; (ii) all intellectual property rights in the
Software; and (iii) all modifications to, and derivative works based upon, the
Software. Nothing contained in this Agreement shall be construed directly or
indirectly to assign or grant to VAR any right, title, or interest in or to
trademarks, copyrights, patents, or trade secrets of Micro Focus, or any
ownership rights in or to the Software. No rights to any Confidential
Information of VAR are being granted to Micro Focus, under this Agreement,
provided that Micro Focus may, solely for the purpose of providing Level 3
Support to VAR, internally use any Confidential Information of VAR disclosed to
Micro Focus by VAR. No other use or disclosure is permitted.

11.    Warranty.    Micro Focus warrants for a period of ninety (90) days from
initial delivery to VAR ("Warranty Period") of the Master Disk or the Internal
Use copies, that Software delivered to VAR on the Master Disk or for Internal
Use conforms in all material respects to the Documentation. As the sole and
exclusive remedy for not meeting this warranty, Micro Focus shall repair or
replace the Software free of charge. Micro Focus does not make any warranties
regarding the Software to End-Users. Any warranty claims regarding the Software
made by an End User under the VAR License

6

--------------------------------------------------------------------------------


Agreement between VAR and that End-User will be treated through the Level 3
support provided in Section 8. MICRO FOCUS DOES NOT WARRANT TO VAR THAT THE
SOFTWARE OR THE VAR SOLUTION WILL MEET THE REQUIREMENTS OF VAR, VAR'S
DISTRIBUTORS, OR END-USERS. EXCEPT FOR THE EXPRESS WARRANTIES, IF ANY, MADE TO
THE END USER OR ASP UNDER THIS AGREEMENT, MICRO FOCUS PROVIDES THE SOFTWARE TO
VAR "AS IS" WITHOUT WARRANTY. MICRO FOCUS DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

12.    Indemnities.    

        12.1. Subject to compliance with Section 12.3 VAR will assume all
liability and defend, indemnify, and hold Micro Focus harmless for any liability
due to any VAR representations, warranties, or guarantees made in excess of
Section 6.1, and claims based upon the VAR Product, to the extent that any such
claim does not involve the Software.

        12.2. Subject to compliance with section 12.3, if a third party claims
that the Software as furnished by Micro Focus infringes the third party's
Intellectual Property Rights under Canadian, U.S. or state law, or international
copyright treaty or incorporates any misappropriated trade secrets, Micro Focus
will indemnify VAR against that claim at Micro Focus' expense. If an
infringement claim appears likely, or is made about the Software, VAR will let
Micro Focus, a) modify or replace it, or b) procure for VAR the past right and
the future right to exercise its license under this Agreement. If Micro Focus
concludes that neither of these alternatives is available at reasonable expense,
Micro Focus (i) may discontinue the Software by notice to VAR, whereupon VAR
will cease further marketing and distribution of that Software and the
Transaction Exhibit affected will be terminated, and (ii) reimburse VAR for fees
previously paid to Micro Focus for the Software subject to the infringement
claim based upon a three-year depreciation. Micro Focus will have no obligation
to indemnify VAR for any claim based on 1) third-party code, including but not
limited to, open source code, or 2) VAR or End-User's modification of the
Software, or 3) the combination, operation, or use of the Software with any
product, data, or apparatus that Micro Focus did not approve or certify. The
foregoing are Micro Focus's sole and exclusive obligations and VAR's sole and
exclusive remedies with respect to infringement or misappropriation of trade
secrets.

        12.3. The indemnifying party will pay any settlement amounts it
authorizes and all costs, damages, and attorneys' fees that a court finally
awards if the other party a) promptly provides the indemnifying party with
written notice of the claim, and b) allows the indemnifying party to control,
and cooperates with it, at the indemnifying party's expense, in the defense of
the claim and settlement negotiations, provided such settlement does not
materially prejudice the indemnified party. The other party may participate in
the proceedings at its option and expense.

13.    Limitations of Liability.    

        13.1. Circumstances may arise where, because of a breach or other
liability, one party may recover damages from the other. For all claims brought
under this Agreement, regardless of the basis on which the claim is made
(including fundamental breach, negligence, misrepresentation, or other contract
or tort claim), each party will only be liable for 1) damages for bodily injury
(including death) and damage to real property and tangible personal property,
and 2) the amount of any other actual direct damages up to the greater of US
$100,000 or the payments made to Micro Focus for the Software that is the
subject of the claim. This Limitation of Liability shall not apply to any
amounts due Micro Focus under this Agreement, any claim based on the
Indemnification section, or any breach of either party's Intellectual Property
Rights.

        13.2. Under this Agreement, neither party will be liable for any
special, incidental, or indirect damages or for any economic consequential
damages (including lost profits or savings), even if it has

7

--------------------------------------------------------------------------------


been advised of the possibility of such damages. Other than for indemnification
for infringement, Micro Focus is not responsible for damages arising from or
related to the use of the Software outside of the Territory.

        13.3. The parties have agreed that the limitations specified in this
Section will survive and apply even if any limited remedy specified in this
Agreement is found to have failed its essential purpose. This Section shall not
apply if prohibited by law.

14.    Term and Termination.    

        14.1. Except as otherwise set forth in Section 14.4.5, this Agreement
and its license rights granted under it shall be for a period of 5 years. The
parties may add additional Transaction Exhibit's as mutually agreed. Termination
or expiration of the Agreement or any Transaction Exhibit does not affect
previously granted paid-up licenses to End-Users and ASPs, paid-up internal use
licenses or any licenses granted to VAR under any other agreements or as
otherwise set forth in Section 14.4.5. Termination or expiration of the
Agreement or any Transaction Exhibit does not affect paid-up licenses purchased
by VAR for End-Users, ASPs and for internal use prior to the date of termination
or any licenses granted to VAR under any other agreements.

        14.2. Either party may terminate this Agreement or a Transaction Exhibit
on 30 days' written notice if (i) the other party fails to comply with a
material term of this Agreement or a Transaction Exhibit, unless such failure is
cured within the 30-day notice period; (ii) being unable to pay any and/or all
of its debts as they become due, becoming insolvent, ceasing to pay any and/or
all of its debts as they mature in the ordinary course of business, or making an
assignment for the benefit of its creditors; or (iii) becoming the subject of
any proceeding related to its liquidation or insolvency (whether voluntary or
involuntary) which is not dismissed within sixty (60) calendar days.

        14.3. Micro Focus may terminate this Agreement and any Transaction
Exhibit immediately upon written notice if VAR markets Software on a stand-alone
basis or if VAR violates Micro Focus's Intellectual Property Rights. If VAR
markets Software on a stand-alone basis, VAR agrees to pay Micro Focus the
difference between the price VAR paid Micro Focus for the Software and Micro
Focus' list price for the Software. Micro Focus may have other remedies under
the law and the Agreement.

        14.4. Other than as provided for in Section 14.4.5, upon termination or
expiration,

        14.4.1. VAR must return all copies of the Software to Micro Focus and an
officer of VAR will certify to Micro Focus in writing that VAR has done so.
Termination or expiration of the Agreement or any Transaction Exhibit does not
affect previously granted paid-up licenses to End-Users and ASPs, paid-up
internal use licenses or any licenses granted to VAR under any other agreements
or as otherwise set forth in Section 14.4.5.

        14.4.2. Under circumstance of VAR's breach of the Agreement, VAR shall
pay Micro Focus all amounts owing or to become owing as a result of Software
already sold by VAR on or before the date of such termination.

        14.4.3. Prior to expiration of any of the sublicense agreements between
VAR and an ASP, Micro Focus will enter into good faith negotiation with VAR's
ASPs to enter into an agreement through which the ASP may continue providing
Software to existing ASP Customers at a rate comparable to the rate Micro Focus
was charging VAR.

        14.4.4. Unless terminated due to a breach by VAR, Micro Focus will honor
all orders hereunder received and confirmed prior to the termination or
expiration of the Agreement.

        14.4.5. Micro Focus will permit VAR to retain such copies of the
Software necessary to continue to provide maintenance and support for the
Software to its End Users, ASPs and ASP

8

--------------------------------------------------------------------------------




Customers then under Support pursuant to Section 8 and continue to use copies of
the Software, to the extent needed to provide such services. Upon expiration of
such Support for an End User, ASP or ASP Customer, Micro Focus will offer
maintenance and support for the Software directly to such End User, ASP or ASP
Customer in accordance with Micro Focus's standard terms and conditions for such
services.

        14.5.    No Damages for Termination.    Neither party will be liable to
the other for damages of any kind on account of the expiration or termination in
accordance with the terms and conditions of this Agreement.

        14.6.    Nonexclusive Remedy.    The exercise by either party of any
remedy under this Agreement will be without prejudice to its other remedies
under this Agreement or otherwise.

        14.7.    Survival.    The rights and obligations of the parties
contained in Sections 4, 6.3, 7.2, 7.3, 7.6, 7.7, 9, 10, 11, 12, 13, 15, and
other sections that by their nature are intended to survive, will survive the
termination or expiration of this Agreement.

15.    Compliance With Law.    Each party agrees to comply with all applicable
laws, rules, and regulations, including all export laws and regulations of the
United States and Territory, as such laws and regulations may exist from time to
time in connection with its activities under this Agreement

16.    Governing Law.    Both parties will act in good faith to resolve
disputes. This Agreement will be governed by and construed in accordance with
the laws of Maryland without regard to any conflict of laws provisions. The
"United Nations Convention on International Sale of Goods" and UCITA do not
apply. The parties each waive their right to trial by jury. Each party will pay
(without reimbursement) its own legal fees and expenses incurred in any dispute
under this Agreement.

17.    Severability.    If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent
permissible, and the other provisions of this Agreement will remain in force.

18.    Assignment.    This Agreement will bind and inure to the benefit of each
party's permitted successors and assigns. Except as permitted by this
Section 18, neither party may assign the Agreement or transfer any rights or
obligations under the Agreement without the other party's prior written consent,
such consent to not be unreasonably withheld. Either party may, upon prompt
written notice to the other party but without the other party's consent, assign
all of assigning party's rights and obligations under this Agreement in
connection with a merger, reorganization, sale or transfer of substantially all
of the capital stock or assets of the assigning party or its applicable
operating division provided that the assigning party's successor or transferee
is not a developer and licensor of software that directly competes with the
other party's Products or Software. Any assignment or transfer in violation of
this Section 18 is void.

19.    Force Majeure.    Except for payments due under this Agreement, neither
party will be responsible for any failure to perform due to causes beyond its
reasonable control.

20.    Other.    This Agreement constitutes the entire agreement between the
parties, and no representation, condition, understanding or agreement of any
kind, oral or written, shall be binding upon the parties unless incorporated
herein. This Agreement may not be modified or amended, nor will the rights of
either party be deemed waived, except by an agreement in writing signed by
authorized representatives of both parties. All notices under this Agreement
shall be in writing and either delivered personally, sent by first class mail,
or express courier to the address set forth on page 1 of this Agreement. In case
of conflict between the terms of the Agreement and any Exhibits or attachments
to this Agreement, the Agreement will prevail.

9

--------------------------------------------------------------------------------


        By signing below for our companies, each of us agrees to the terms of
this Agreement. Once signed, 1) both parties agree any reproduction of the
Agreement made by reliable means (for example, photocopy or facsimile) is
considered an original and 2) all Transaction Exhibits are subject to it.

VAR:   Lawson Software, Inc.   Micro Focus (US), Inc.
Signature:
 
/s/  DAVID KERCHER      

--------------------------------------------------------------------------------


 
Signature:
 
/s/  ROBERT E. JONES, III      

--------------------------------------------------------------------------------


Name:
 
David Kercher

--------------------------------------------------------------------------------


 
Name:
 
Robert E. Jones, III

--------------------------------------------------------------------------------


Title:
 
SVP Corporate Development

--------------------------------------------------------------------------------


 
Title:
 
Senior Counsel & Secretary

--------------------------------------------------------------------------------


Date:
 
3/16/04

--------------------------------------------------------------------------------


 
Date:
 
3/16/04

--------------------------------------------------------------------------------


Facsimile:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       

10

--------------------------------------------------------------------------------

Transaction Exhibit

        This is a Transaction Exhibit under the Value Added Reseller Agreement
between Micro Focus and Lawson Software, Inc. dated January 29, 2004
("Agreement"). This Transaction Exhibit becomes effective when signed by both
parties. In case of conflict, terms of the Transaction Exhibit will prevail over
terms of the Agreement

Territory:    ***

Term:    The term of this Transaction Exhibit is set forth in Section 14.1 of
the Agreement.

        The Software may only be offered by VAR for use in conjunction with the
VAR Product.

Software and Fees

        Micro Focus agrees to honor existing pricing for a period of *** from
the Effective Date of this Agreement for VAR End Users then currently in VAR's
pipeline as of the effective date.

United States and Canada (US DOLLARS)

Conversion means the process whereby a new Software Product replaces the then
current version of the Software.

Every End User who uses the VAR Product must have a Micro Focus Application
Server license. If an End User purchases a VAR enterprise license but chooses
not to purchase a Micro Focus Enterprise License, they must purchase the number
of Application Server licenses from Micro Focus for each user who will be
accessing the VAR Solution. If the End User adds additional users who are
accessing the VAR Solution, the End User must purchase the corresponding
additional number of Application Server licenses.

11

--------------------------------------------------------------------------------




*** Pricing

Perpetual License Software


--------------------------------------------------------------------------------

  License List
Price(1)

--------------------------------------------------------------------------------

  Unit
Maintenance(2)

--------------------------------------------------------------------------------

  Total Unit
Price

--------------------------------------------------------------------------------

Server Express   ***   ***   ***
Application Server for Server Express (ten pack for concurrent user)
 
***
 
***
 
***
Net Express
 
***
 
***
 
***
Application Server for Net Express (ten pack for concurrent user)
 
***
 
***
 
***
Workbench (to be used for existing customer using Lawson 7.0 who are adding more
developers)
 
***
 
***
 
***
Application Server for Workbench (ten pack for concurrent user, to be used for
existing customer using Lawson 7.0 who are adding additional users)
 
***
 
***
 
***
Object COBOL Developer Suite (to be used for existing customers using Lawson 7.0
who are adding additional developers)
 
***
 
***
 
***
Application Server for Object COBOL Developer Suite (ten pack for concurrent
user, to be used for existing customer using Lawson 7.0 who are adding
additional users)
 
***
 
***
 
***
CPU Pricing—Licensing for CPU's allocated to Lawson's application.
CPUs are licensed based on the number of CPUs licensed for use by the VAR
Product
 
 
 
 
 
 
1st CPU
 
***
 
***
 
***
2nd CPU on the same machine
 
***
 
***
 
***
3rd CPU and each CPU in excess of three on the same machine
 
***
 
***
 
***
Conversion from Workbench to Net Express (maintenance is included)
 
***
 
***
 
***
Conversion from Object COBOL Developer Suite to Server Express (maintenance is
included)
 
***
 
***
 
***
End User Platform changes—from one Unix platform to another or from windows
platform to Unix platform. In no case would a refund, credit, or other
concession be allowed to the end user for this change.
 
 
 
 
 
***
Replacement pricing—this would only be applicable if an End User would want to
change from per concurrent user pricing to CPU based pricing. The dollar amount
to be paid to Micro Focus would be the difference in what the new CPU pricing
will be minus the current total unit price for the concurrent users. In no case
would a refund, credit, or other concession be allowed to the end user for this
conversion.
 
 
 
 
 
 

12

--------------------------------------------------------------------------------

Pricing for ***

        Pricing outside of North America is computed *** listed above.

        ASP Pricing (all in US pricing)

Perpetual
License Price

--------------------------------------------------------------------------------

  Annual
Maint. Renewal

--------------------------------------------------------------------------------

  1-36
Term Contract
(includes maint.)

--------------------------------------------------------------------------------

  37+ Months
Term Contract
(includes maint.)

--------------------------------------------------------------------------------

Application Server for Server Express ***   ***   ***   ***
Application Server for Net Express ***   ***   ***   ***

--------------------------------------------------------------------------------

*Prices are for 10 concurrent users and the ten packs may not be broken up.

Product Conversions:

        Micro Focus will allow up to *** End Users representing *** users who
are current on maintenance to convert from Application Server for Workbench to
Application Server for Net Express and from Application Server for Object COBOL
Developer Suite to Application Server to Server Express for *** Lawson is solely
responsible for the delivery of these conversions to the end users from the
Master CD provided under this agreement. Lawson intends to *** for these
conversions for these customers beginning ***. At such time any End Users
requesting a transfer from Workbench or Server Express will be ***.

Maintenance Renewals:

        *** Monthly Reports to be received no later than the 29th of the
following month.

        License Fees Reports and Payments    Payments should be sent to Micro
Focus Inc., Department 1294, Denver, CO 80291-1294.    Monthly Reports should be
send via email and a faxed Purchase Order to Scott.Green@microfocus.com. Reports
are due by the 29th of the following month.

        Ordering and Shipping:    VAR will ship product along with their
application. CPU licenses with be shipped from Micro Focus to either Lawson
directly or end user.

Discounts:

        *** applies to all products listed above.

Temporary Licenses

        End Users who want to test the VAR Solution before sublicensing may do
so for a period of up to ***. End Users who are in the process of Conversion and
need to run the older Software along with the new Software, may do so for a
period of up to ***, provided such Customers have paid *** maintenance in
advance for both the older and the new Software. If there is an exception it
will be determined on a case-by-case basis.

13

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly-authorized representatives as of the Effective Date.

VAR:   Lawson Software, Inc.   Micro Focus (US), Inc.
Signature:
 
/s/  DAVID KERCHER      

--------------------------------------------------------------------------------


 
Signature:
 
/s/  ROBERT E. JONES, III      

--------------------------------------------------------------------------------


Name:
 
David Kercher

--------------------------------------------------------------------------------


 
Name:
 
Robert E. Jones, III

--------------------------------------------------------------------------------


Title:
 
SVP Corporate Development

--------------------------------------------------------------------------------


 
Title:
 
Senior Counsel & Secretary

--------------------------------------------------------------------------------


Date:
 
3/16/04

--------------------------------------------------------------------------------


 
Date:
 
3/16/04

--------------------------------------------------------------------------------


Facsimile:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       

14

--------------------------------------------------------------------------------

STRATEGIC SUPPORT SERVICES

        This Strategic Support Services Exhibit ("Exhibit") sets forth the terms
and conditions applicable to the provision by Micro Focus of strategic
maintenance and support services ("Strategic Support Services") for the Micro
Focus products separately licensed to VAR by Micro Focus (the "Software") and
for which VAR has paid the applicable fees. All software, documentation, and
media provided to VAR under the terms and conditions of this Exhibit are also
subject to the terms and conditions of the applicable Value Added Reseller
Agreement (the "Agreement").

        Definitions.    For purposes of this Exhibit, the capitalized terms set
forth below shall have the following meanings set out in Attachment 2.

1.Term and Payment Schedule: Unless terminated earlier in accordance with the
terms of this Exhibit, the term of the Strategic Support Services shall be from
January 29, 2004 through January 29, 2008. Payments shall be due as follows:

1.1.Year 1: For the Period beginning January 29,2004 and ending January 28,
2005, the Strategic Support Services Fees are ***. Payment Due Date Quarterly:

***

***

***

***

1.2.Year 2: For the Period beginning January 29, 2005 and ending January 28,
2006, the Strategic Support Services Fees are ***. Payment Due Date: Quarterly

***

***

***

***

1.3.Year 3: For the Period beginning January 29, 2006 and ending January 28,
2007, the Strategic Support Services Fees are ***. Payment Due Date: Quarterly

***

***

***

***

1.4.Year 4: For the Period beginning January 29, 2007 and ending January 28,
2008, the Strategic Support Services Fees are ***. Payment Due Date: Quarterly


***

***

***

***

15

--------------------------------------------------------------------------------




1.5.Year 5: For the Period beginning January 29, 2008 and ending January 28,
2009, the Strategic Support Services Fees are ***. Payment Due Date: Quarterly

***

***

***

***

2.Emergency Service Requests or ESR: An ESR is defined as the acceleration of
the Resolution Target (as set forth in Section 5.3 below) of a confirmed Error
or the escalation of a problem to a higher severity level.

2.1.Number of ESR's Incidents included as part of the Strategic Support
Services: *** per year. Unused ESR's may not be carried over from year to year.

2.2.Cost of additional ESR's *** per Incident

3.Software: The following Software and any future versions or releases thereof
is covered by the Strategic Support Services Exhibit: *** for the following
platforms pSeries AIX, Solaris, Sparc, HP PA-RISC, HP TRU-64, HP Itanium and
Windows.

4.Licenses/Maintenance:

Licenses:    *** Internal Use Software term-licenses are granted to VAR for use
during the Term pursuant to Section 3 of the Agreement and such term-licenses
will receive Micro Focus's standard SupportLine maintenance and support
("SupportLine Services") during the Term as part of Strategic Support. The
Strategic Support is based on an estimated amount of *** Internal Use licenses
consisting of the products listed in Section 3 above.

5.Benefits of Strategic Support Services: In addition to SupportLine services
provided by Micro Focus on VAR's Internal Use Software, Strategic Support
Services includes:

5.1.Micro Focus Assigned Support Account Manager: Micro Focus shall designate
one (1) assigned Support Account Manager to be the focal point for all
escalations and updates. In addition, the Support Account Manager will be the
primary contact for review and resolution of critical issues (such as data
corruption, system failure, outages, etc.). If the parties identify a critical
issue that needs specialized technical capabilities Micro Focus will provide
access to senior development and support personnel via the Support Account
Manager.

5.2.Support Account Manager Telephone, E-Mail and Web access. Strategic Support
Service allows VAR to have telephone access to the Micro Focus Support Account
Manager during his/her normal working hours, (usually 8:00 AM - 5:00 PM) Monday
through Friday, and to submit requests for assistance at any time using
Telephone, Electronic Mail (E-Mail) or Web Problem Submission Form, thus
enabling VAR to obtain advice and assistance with all aspects of using
Software(s) on a 7x24 basis. Requests submitted to the Support Account Manager
outside normal working hours will be handled on the next Micro Focus business
day. Work on requests submitted through telephone or Web access will be started
on the same calendar day.

16

--------------------------------------------------------------------------------

5.3.Timed Response and Resolution Times: Micro Focus will respond to Errors in
accordance with the chart set out below:


SEVERITY


--------------------------------------------------------------------------------

  INITIAL CALL-BACK

--------------------------------------------------------------------------------

  RESPONSE PLAN

--------------------------------------------------------------------------------

  RESOLUTION TARGET

--------------------------------------------------------------------------------

    Time required for VAR to receive an initial response from Micro Focus
SupportLine after reporting an Error to Micro Focus   Time required for VAR to
receive a response plan for resolution of a Confirmed Error. The Response Plan
will define the expected Resolution Target for a fix or workaround, but in no
event will it exceed the stated targets without the approval of VAR   Target
time for creation of a fix or a workaround.
Severity 1
(High)
 
***
 
***
 
Avoidance Procedure will be provided within ***.
Corrections will be provided within ***
Severity 2
(Medium)
 
***
 
***
 
Avoidance Procedure will be provided within ***.
Corrections will be provided in the next update release of the product.
Severity 3
(Low)
 
***
 
***
 
Next full product Update or later if not able to provide fix using reasonable
efforts

•Severity 1—Critical, User loss of data, major failure with no workaround, a
problem causing a critical impact on VAR's operation

•Severity 2—Medium, immediate response is not required, but requires attention;
major failure with workaround, minor failure with no workaround

•Severity 3—Low, immediate response not required; Minor failure with a
workaround, cosmetic flaw or minor irritant.

5.3.1.Timeframes for Response Plan and Resolution Target are measured from the
establishment of a Confirmed Error.

5.3.2.Base for corrections. Any software correction made will be based on the
then-current direct market version of the Software on this hardware environment.
At Micro Focus' discretion, a fix may be supplied as discrete component changes
or by means of a complete product refresh or any combination thereof. Components
delivered may include corrections made for other known problems.

5.4.Training on the Software, integration of the Software into VAR's
application, and efficient usage of the Micro Focus Dedicated Account Manager
and the Strategic Support Team. Micro Focus offers *** one training class per
year, for three consecutive (3) days to VAR's engineers and support staff for
the purposes of better understanding the use and support of Micro Focus's
software. Additional training can be purchased by VAR in accordance with Micro
Focus's then standard terms and conditions and at Micro Focus's ***, unless
otherwise agreed by the parties, and VAR shall pay the *** in connection with
any out-of-town training

17

--------------------------------------------------------------------------------

requested by VAR. In addition, Micro Focus agrees to provide *** the VAR with
the required documentation for VAR to support VAR's End-User's on the Software.

5.5.Availability of consulting services from Micro Focus providing VAR with the
ability to call on Micro Focus technical staff to provide advice, assistance and
expertise in the appropriate areas of the products with which they are familiar.
Consulting services on the Software will be provided to VAR in accordance with
Micro Focus's then standard terms and conditions and at Micro Focus's ***,
unless otherwise agreed by the parties, and VAR shall pay the *** in connection
with any out-of-town consulting services requested by Licensee.

5.6.Integration support of selected third party products. Micro Focus's Support
Account Manager will provide VAR with a list of third-party products for which
assistance is available.

5.7.Integration assistance with Software; Software usage assistance ("How-To"
support); Assistance

5.8.Emergency Service: VAR may request an ESR by sending in a signed copy of
Attachment 1 to the Exhibit. Emergency Service Requests, once acknowledged by
Micro Focus, may be cancelled, however, VAR shall remain liable for the ESR fee.
Only one (1) Emergency Service Request may be active at any one time during the
term of Strategic Support Service. Additional ESR requests may be opened subject
to additional payment of Strategic Support Service fees, to be mutually agreed
upon. In such cases, Micro Focus and VAR will agree suitably coordinated dates
for the delivery of the Correction, which may extend the delivery periods.
Suspected Errors and enhancement requests may not be handled by this service.
Emergency Service Requests (ESR) may not be requested by VAR for any situation
other than a Confirmed Error.

5.9.Updates. VAR shall receive one (1) Update of the Software in CD format for
the applicable Software, should such an Update be made generally available for
the Software. Strategic Support Services are limited to the current version and
current version minus 1. Updates for most products can be downloaded
electronically for VAR's immediate use.

5.10.Access to database searches of known problems via the Micro Focus Web site.
("Knowledgebase base")

5.11.Internet or telephone reporting of problems with the Software.



6.PROCEDURES

6.1.ERROR REPORTING: UPON DISCOVERY OF AN ERROR, VAR MAY CONTACT THE MICRO FOCUS
SUPPORTLINE HELP DESK, AS IT WOULD DO UNDER SUPPORTLINE SERVICES, OR MAY CONTACT
THEIR SUPPORT ACCOUNT MANAGER. IN EITHER CASE, VAR SHALL PROVIDE THE FOLLOWING
INFORMATION:

6.1.1.Serial number (of Software if initial contact) or incident number (if
subsequent call to a Reported Error). A new incident number will be assigned at
the time the incident is reported and provided to the VAR for future related
calls/inquiries

6.1.2.VAR information, as needed (name, organization, location, phone number,
fax, email)

6.1.3.Full product name and version number of Software

6.1.4.Any third party or other environmental information necessary to understand
the problem

6.1.5.Description of the problem and steps necessary to recreate the problem,
including sample programs, files, etc as necessary.

18

--------------------------------------------------------------------------------

6.2.Upon receipt of an Error report, sufficient information and a minimal length
COBOL source code program that demonstrates the Reported Error, Micro Focus will
use reasonable efforts to reproduce the Reported Error on the Reference
Environment within in a commercially reasonable timeframe. Upon becoming a
confirmed Error, Micro Focus will use commercially reasonable efforts to address
the Error in accordance with Section 11.

6.3.The Micro Focus Support Account Manager and VAR Technical Liaison
Coordinator will use reasonable efforts to properly and promptly categorize the
appropriate Severity level for each Confirmed Error. Micro Focus will use
reasonable efforts to provide resolution in accordance with Section 5.3. Should
the situation arise where, for technical reasons, an Avoidance
Procedure/Correction cannot be found, then Micro Focus will notify VAR of this
fact within the time scales noted below. Micro Focus will work with VAR to agree
on the course of action to be taken. Provided that Micro Focus can demonstrate
to VAR a valid reason why no Avoidance Procedure/Correction is available, then
any inability of Micro Focus to provide an Avoidance Procedure/Correction shall
not be regarded as a breach of the terms of the License or this Exhibit.

6.4.Micro Focus will provide strategic Support Services to VAR via the Micro
Focus Support Account Manager located at Micro Focus's SupportLine facilities in
the United States and Canada. Direct liaison between VAR's organization in other
countries and Micro Focus's Strategic Support Service centers can be obtained
under separate agreements with the appropriate Micro Focus office.

6.5.Performance under this Exhibit will be provided by Micro Focus and will be
performed by qualified, competent personnel in a professional manner. Micro
Focus will provide the Strategic Support Service on a diligent effort basis
solely for the Software on the specific Reference Environment subject to the
terms and conditions of this Exhibit.

6.6.Reference Environment Assistance: When Suspected Errors are reported and
they cannot be reproduced in the Reference Environment(s) and appear to be an
operating system defect, Micro Focus will report the defect to the manufacturer
of that operating system. In these situations, the operating system vendor will
need to correct the issue.



7.VAR Obligations:

7.1.Technical Liaisons. VAR shall appoint two Technical Liaison members to
coordinate the receipt and delivery of all Strategic Support Services
information and elements such as Avoidance Procedures and Updates. The Technical
Liaisons will use diligent efforts to channel all communications with Micro
Focus regarding Strategic Support Service through themselves. The Technical
Liaisons will be responsible for preparation, delivery and receipt of all
Reported Product Issues. VAR may designate backups for each of the designated
technical liaisons.

7.2.Strategic Support Services will be provided to VAR only directly through its
Technical Liaison and not to VAR's customers.

7.3.VAR agrees to nominate one of the two Technical Liaisons provided for above
as VAR's "Technical Liaisons Coordinator" who shall be responsible for
prioritizing all activity. VAR agrees that Maintenance/Emergency releases and
Updates will be delivered to VAR Technical Liaison Coordinator, to be
distributed, as appropriate within VAR's organization and/or VAR's customer
base.

7.4.VAR agrees that at least one of its Technical Liaisons will be available
during the same working hours as the Micro Focus Support Account Manager
assigned to them by Micro Focus to assist in resolving any Errors. Access to the
Micro Focus Account Managers will be limited to their normal business hours and
that all requests outside these business hours will

19

--------------------------------------------------------------------------------

be addressed the following business day. However, nothing in this paragraph
precludes VAR from using Micro Focus standard support service, which operates
24x7x365.

7.5.VAR will be able to change the Technical Liaisons or the Technical Liaisons
Coordinator by notifying Micro Focus in writing of such change. VAR agrees to
notify Micro Focus promptly of any changes to these appointments.

7.6.VAR technical Liaisons are responsible for liaison with VAR's internal and
external VARs and for maintaining all other software and hardware which
interface with the Software(s).

7.7.VAR agrees to report Suspected Errors on the Software to the Micro Focus
Support Account Manager. The Error report should be accompanied by the as much
information as VAR is capable to describe the Suspected Error and if possible,
by the minimum length COBOL source code sufficient to reproduce the Error on the
Reference Environment. Failure to use the telephone or web services may cause a
delay in responding to requests for investigations for the cause of such
reported Suspected Errors and Avoidance Procedures. The parties agree to work
together to try and isolate the cause and limit the occurrences of such
Suspected Errors.

7.8.In the event that Micro Focus is unable to take a Reported Error and
reproduce it at which point it becomes a Confirmed Error, for diagnostic
purposes only, VAR shall provide Micro Focus with direct access to VAR's system
on which the Error has occurred for the purposes of remote diagnostic efforts to
determine the cause of the Error. The parties will ensure that adequate
non-disclosure agreements are in place to protect the intellectual property of
both parties. Such remote access shall be through services such as WebEx,
Placeware, and other services which allow access to receiving systems through
secure connections through the Internet.

7.9.VAR may provide Micro Focus requests for enhancement to Software. Micro
Focus shall respond to these requests after an internal development and
engineering review. Such response shall be in a timely manner and Micro Focus is
in no way obligated to include these enhancements as part of this Exhibit.

7.10.VAR agrees that the licenses granted VAR and the use limitations set forth
in the License are equally applicable to all Updates furnished under this
Exhibit.



8.Items Not Covered By This Exhibit: The following are excluded from the Support
Services:

a)Altered or modified Software unless altered or modified pursuant to the
Agreement;

b)Any combination of Software and other software not covered by the Agreement;

c)Except as otherwise provided in the Agreement, A release or version of
Software for which Micro Focus has discontinued maintenance services;

d)Except as otherwise provided in the Agreement, A product release or version
that has been withdrawn by Micro Focus from the market or is otherwise not
generally available;

e)Defects caused by VAR's negligence, fault, or resulting from hardware
malfunction or malfunction of software not covered by this Exhibit;

f)Defects that do not significantly impair or affect the operation of the
Software;

g)Software used on a computer or operating system not authorized by Micro Focus;

h)Other Software sold separately by Micro Focus; and

i)Charges associated with VAR's accessing the Internet.

20

--------------------------------------------------------------------------------



9.Withdrawal/Discontinuance. Micro Focus reserves the right to withdraw
Strategic Support Services for those Software(s) and associated Documentation
which have been generally discontinued by Micro Focus for a period exceeding
twelve (12) months. VAR will be provided with at least twelve months notice
prior to the withdrawal of Strategic Support Services.

10.Services. Both Micro Focus and VAR recognize that the service commitments in
this Exhibit are standards which each will take commercially reasonable efforts
to meet. VAR specifically acknowledges that Micro Focus might not be providing
all services directly.

11.Service Level Failure: Failure to meet the extended service and support
commitments will be governed by the following section:

11.1.Upon agreement that a Party failed to meet the extended service and support
commitments herein, the failing Party shall take documented corrective action to
remedy the problem and have 10 days to report the cause of the deficiency and
the corrective actions being taken or completed. For repeated failures, the
failing Party shall escalate to the appropriate senior executive of the failing
party and such appropriate senior executive shall report the cause of the
deficiency and the corrective actions being taken or completed.

11.2.If the procedure set out herein does not resolve the problems to the good
faith satisfaction of a party, the injured party may terminate the Exhibit upon
60 days written notice and Micro Focus will refund Strategic Services fees paid
in advance for the terminated portion of the Exhibit on a pro rata basis. This
remedy does not exclude other remedies that may be available to a Party under
the Agreement.

11.3.Failure of either party to meet the extended service and support
commitments will not lead to a party defaulting on any other contract or
underlying agreement.

11.4.Remedy. If Micro Focus fails to fulfill its obligations under this Exhibit,
VAR may immediately terminate the Strategic Support Services for the affected
Software. ***. This remedy does not exclude other remedies that may be available
to VAR under the Agreement.

12.This Exhibit shall be null and void if VAR is in violation of the license
grant set forth in the Agreement or if the non-conformance is due to:
(a) Service failures due to defects, power problems, environmental problems or
any cause other than the Software itself; (b) unauthorized modification of the
Software by VAR; (c) misuse, errors or negligence of VAR, its employees or its
agents in operating the Software or any exclusion under Section 7 of Attachment
3; provided that VAR has not cured the violation or non-conformance within
60 days of its receipt of notice of the violation or non-conformance from Micro
Focus.

21

--------------------------------------------------------------------------------

ATTACHMENT 1
TO EXHIBIT D
EMERGENCY SERVICE REQUEST (ESR)

Fax To: TBD upon assignment of Micro Focus Technical Liaison

From:

Date:

To: Micro Focus Technical Liaison

        VAR hereby requests Micro Focus the following problem which has been
previously acknowledged by Micro Focus as a Confirmed Error.

        VAR understands that the delivery period for the Emergency Update will
be within the agreed upon timeframe from the receipt and acknowledgment of this
notification by Micro Focus.

        VAR understands that the cost of Micro Focus provision of' this service
will be as detailed in the Exhibit and that VAR will be invoiced, if applicable,
upon delivery of the Emergency Update. VAR also understands that invoice must be
paid within thirty (30) days of receipt of the Emergency Update.

        The agreed upon timeframe for the ESR:                        

        VAR's Purchase Order Number for this request (if appropriate),
is                        

VAR:            
Signed:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       
Name:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       
Title:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       
Acknowledged by Micro Focus:
 
 
 
 
Signed:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       
Name:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       
Title:
 
 
 
 
 
     

--------------------------------------------------------------------------------

       

22

--------------------------------------------------------------------------------

Attachment 2 to Strategic Support Services Exhibit

Definitions

        For purposes of the Exhibit, the capitalized terms set forth below shall
have the following meanings:

a)"Avoidance Procedure" means to publish or otherwise distribute instructions
that allow an Error to be avoided. Avoidance Procedures may include, but are not
limited to, alternative COBOL syntax or alteration of compilation or execution
steps.

b)"Confirmed Error" means a deviation between the Software(s) and the
Documentation furnished for it by Micro Focus, which is demonstrable, and
accompanied by the minimum length of code which recreates the deviation, on the
Reference Environment(s) and reported by VAR to Micro Focus in sufficient detail
for Micro Focus to reproduce the Reported Error on the Reference Environment(s)
on Micro Focus premises and Micro Focus has reproduced the Reported Error.

c)"Defects" means either (i) defects in the distribution media or (ii) material
differences between the use of the Maintained Software and the specifications of
the Maintained Software as provided in the applicable end-user documentation.

d)"Corrections" means Fixes, workarounds, bug fixes, support releases, FixPacks,
Service packs, and AddPacks, component replacements, patches and/or
documentation changes to the Maintained Software or avoidance procedure, as
Micro Focus deems appropriate.

e)"Documentation Update" means a re-issue of part or all of the Documentation
associated with Software(s) performed hereunder.

f)"Error" means either a "Confirmed Error," "Suspected Error," and "Reported
Error."

g)"Internal Use Software" means the Micro Focus products licensed by Micro Focus
to VAR for its internal development efforts and listed in Section 3 of the
Exhibit.

h)"Maintenance Release" means any Update provided by Micro Focus to VAR under
this Exhibit.

i)"Platform" means a hardware chipset and operating system combination including
where OS does not fulfill the requirements in (iii) of the definition of Update.

j)Reference Environment" means for the Software, the specific hardware and
system software approved by Micro Focus. All errors must be demonstrable on the
Reference Environment and the Strategic Support Services will be provided for
the Reference Environment(s) only.

k)"Reported Error" is a deviation between the Software(s) and the Documentation
furnished for it by Micro Focus, is reported to VAR by one of VAR's Technical
Liaisons in as much detail as VAR is capable, and has been recreated or
reproduced by VAR on a Reference Environment system at VAR's support location
BUT not on the Reference Environment(s) on Micro Focus premises.

l)"Reported Product Issue report (RPI)" means the document to be used by VAR to
report Errors in any Software. Any form or format that includes exactly the same
information is acceptable for this purpose.

m)"Suspected Error" is a deviation between the Software(s) and the Documentation
furnished for it by Micro Focus, is reported to VAR by one of VAR's Technical
Liaisons in as much detail as VAR is capable, and has not been recreated or
reproduced by VAR on a Reference Environment system at VAR's support location
nor on the Reference Environment(s) on

23

--------------------------------------------------------------------------------

Micro Focus premises. The term "Error" means a deviation between the Software(s)
and the Documentation furnished for it by Micro Focus, which is demonstrable on
the Reference Environment(s) and reported to Micro Focus on a Micro Focus
Reported Product Issue report (RPI) in sufficient detail for Micro Focus to
reproduce the Error on the Reference Environment(s) on Micro Focus premises and
accompanied by the minimum length of code which recreates the deviation.

n)"Service Commencement Date" means the date on which the Support Services to
VAR begin.

o)"Technical Liaison" means an individual to whom VAR designates the
responsibility of interfacing with the Micro Focus's representative (the "Micro
Focus Account Manager") assigned to VAR for a maintained Reference Environment.

p)"To correct" means to publish or otherwise distribute Updates and/or
Documentation Updates to bring Software(s) and its Documentation into
conformance.

q)"Un-Reproduced Problem Report" means a problem reported to VAR by one of VAR's
partners that has not been recreated or reproduced by VAR on a Reference
Environment system at VAR's support location.

r)"Update" means a revision of software that contains (i) maintenance release,
Corrections, minor enhancements, or improvements of the software functionality
usually designated by a change in the number to the right of a decimal point
(e.g., from Version 5.3 to 5.4 or 2.0.10 to 2.0.11) or the addition of a service
pack number (e.g., Net Express V3.1 SP1); (ii) new or improved functionality
within the same product line usually designated by a change in the number to the
left of the decimal point (e.g., from Version 5.4 to 6) or (iii) to support an
operating system change by VAR where the operating system vendor continues to
supports the requirements of the Micro Focus Software and provides binary
compatibility (E.g. Windows 95 to Windows 98). In this case the Update may not
take advantage of, or allow access to, any new features introduced by the later
operating system. Updates are always on the same Platform as the original
Maintained Software, except as defined in item (iii). A Correction can be fixes,
workarounds, support releases, fixpacks, service packs, and addpacks, component
replacements, patches, and/or documentation changes to the Maintained Software,
as Micro Focus deems appropriate.

24

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



VALUE ADDED RESELLER AGREEMENT
